Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 29, 2017

The Court of Appeals hereby passes the following order:

A18A0476. JT HATCHER v. CHERYL HATCHER.

      JT Hatcher and Cheryl Hatcher were divorced in June 2017. JT Hatcher then
filed this direct appeal from the final judgment and decree of divorce. However, we
lack jurisdiction.
      Appeals from “judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA § 5-6-
35 (a) (2). “Where the underlying subject matter, i.e., the issues sought to be
appealed, clearly arises from or is ancillary to divorce proceedings, or is derived from
a marital relationship and divorce, the appeal is within the ambit of this statute.”
Russo v. Manning, 252 Ga. 155, 155 (312 SE2d 319) (1984); see also Massey v.
Massey, 294 Ga. 163, 165 (2) (751 SE2d 330) (2013). JT Hatcher’s failure to follow
the discretionary appeal procedure deprives us of jurisdiction over this direct appeal.
See Russo, 252 Ga. at 156. Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/29/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.